FILED
                           NOT FOR PUBLICATION                                NOV 16 2009

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


ZHILBERT TER-HOHANNISYAN,                        No. 05-74595

             Petitioner,                         Agency No. A079-784-905

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted November 6, 2009
                             Pasadena, California

Before: BRIGHT,** BYBEE, and M. SMITH, Circuit Judges.

        Zhilbert Ter-Hohannisyan, a native and citizen of Armenia, petitions for

review of the Board of Immigration Appeals’s (BIA) order dismissing his appeal


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Myron H. Bright, Senior United States Circuit Judge
for the Eighth Circuit, sitting by designation.
from an immigration judge’s (IJ) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(CAT). We have jurisdiction under 8 U.S.C. § 1252. We review adverse

credibility determinations for substantial evidence, Singh v. Gonzales, 439 F.3d
1100, 1105 (9th Cir. 2006), and we review de novo claims of due process

violations, Hernandez de Anderson v. Gonzales, 497 F.3d 927, 932 (9th Cir. 2007).

We deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination.

There were inconsistencies between Ter-Hohannisyan’s testimony and his asylum

declaration regarding the persecution he suffered as a result of his membership in a

political opposition group. These inconsistencies go to the heart of his claim. See

Don v. Gonzales, 476 F.3d 738, 741-42 (9th Cir. 2007). In addition, Ter-

Hohannisyan’s testimony regarding the nature of the political opposition groups to

which he and his family allegedly belong was vague and implausible. See

Singh-Kaur v. INS, 183 F.3d 1147, 1152-53 (9th Cir. 1999). Lastly, the IJ found

that Ter-Hohannisyan’s demeanor while testifying tended to show that he was not

truthful. See id. at 1151.

      Because the IJ had reason to question his credibility, Ter-Hohannisyan’s

failure to provide corroborating evidence further undermines his claim. See Sidhu

v. INS, 220 F.3d 1085, 1090-92 (9th Cir. 2000). Accordingly, Ter-Hohannisyan’s
asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003). Finally, because Ter-Hohannisyan’s CAT claim is

based on testimony the IJ found not credible, and because he points to no other

evidence to show it is more likely than not that he would be tortured if returned to

Armenia, his CAT claim fails. See id. at 1156-57.

      Ter-Hohannisyan has also failed to demonstrate that the IJ violated his right

to due process by excluding exhibits and witness testimony pertaining to his wife’s

grant of asylum and the political climate in Armenia. See Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000). Ter-Hohannisyan failed to properly submit the

exhibits and testimony in accordance with the immigration court’s local operating

procedures and has not demonstrated that substantial prejudice resulted from the

IJ’s exclusion of such evidence. See id.

      PETITION FOR REVIEW DENIED.